Exhibit 13
                                    GOVERNOR             GREG       ABBOTT




April 27, 2020
                                                            FILED IN THE CFflCE OF THE
                                                               SECRETARY OF STATE
                                                                    t EM O’CLOCK

The Honorable Ruth R. Hughs
Secretary of State                                               Secretary of State
State Capitol Room 1E.8
Austin, Texas 78701

Dear Secretary Hughs:

Pursuant to his powers as Governor of the State of Texas, Greg Abbott has issued the following:

       Executive Order No. GA-18 relating to the expanded reopening of services as part
       of the safe, strategic plan to Open Texas in response to the COVID- 19 disaster.

The original executive order is attached to this letter of transmittal.


Respectfully submitted,



                       S
        ye Clerk to the Governor

GSD/gsd

Attachment




             POST OFFICE Box 12428 AUSTIN, TEXAS 78711 512-463-2000 (VOICE) DIAL 7-1-1 foR RELAY SERVICES
                   xrcuthir iIrrr
                                         BY THE
                      GOVERNOR OF THE STATE OF TEXAS

                                  Executive Department
                                      Austin, Texas
                                     April 27, 2020


                                 EXECUTIVE ORDER
                                      GA18

  Relating to the expaizded reopening of services as part of the safe, strategic plan to
                   Open Texas in response to the COVID-19 disaster.




WHEREAS, I, Greg Abbott, Governor of Texas, issued a disaster proclamation on March
 13, 2020, certifying under Section 418.014 of the Texas Government Code that the novel
coronavirus (COVID-19) poses an imminent threat of disaster for all counties in the
State of Texas; and

WHEREAS, on April 12, 2020, I issued a proclamation renewing the disaster declaration
for all counties in Texas; and

WHEREAS, the Commissioner of the Texas Department of State Health Services
(DSHS), Dr. John Hellerstedt, has determined that COVD- 19 represents a public health
disaster within the meaning of Chapter 81 of the Texas Health and Safety Code, and
renewed that determination on April 17, 2020; and

WHEREAS, I have issued executive orders and suspensions of Texas laws in response to
COVID-19, aimed at protecting the health and safety of Texans and ensuring an
effective response to this disaster; and

WHEREAS, I issued Executive Order GA-08 on March 19, 2020, mandating certain
obligations for Texans in accordance with the President’s Coronavirus Guidelines for
America, as promulgated by President Donald J. Trump and the Centers for Disease
Control and Prevention (CDC) on March 16, 2020, which called upon Americans to take
actions to slow the spread of COVID-19 for 15 days; and

WHEREAS, shortly before Executive Order GA-08 expired, I issued Executive Order
GA- 14 on March 31, 2020, based on the President’s announcement that the restrictive
social-distancing Guidelines should extend through April 30, 2020, in light of advice
from Dr. Anthony Fauci and Dr. Deborah Birx, and also based on guidance by DSHS
Commissioner Dr. Hellerstedt and Dr. Birx that the spread of COVD-19 can be reduced
by minimizing social gatherings; and

WHEREAS, Executive Order GA-14 superseded Executive Order GA-08 and expanded
the social-distancing restrictions and other obligations for Texans that are aimed at
slowing the spread of COVID- 19, including by limiting social gatherings and in-person
contact with people (other than those in the same household) to providing or obtaining
“essential services,” and by expressly adopting federal guidance that provides a list of
critical-infrastructure sectors, workers, and functions that should continue as “essential
services” during the COVID-19 response; and
                                                                           FILED IN THE OFFICE OF THE
                                                                              SECRETARY OF STATE
                                                                                   t PNX O’CLOCK
                                                                                APR 2? 2020
Governor Greg Abbott                                                           Executive Order GA-18
April 27, 2020                                                                                 Page 2




   WHEREAS, after more than two weeks of having in effect the heightened restrictions
   like those required by Executive Order GA-14, which have saved lives, it was clear that
   the disease still presented a serious threat across Texas that could persist in certain areas,
   but also that COVID-19 had wrought havoc on many Texas businesses and workers
   affected by the restrictions that were necessary to protect human life; and

   WHEREAS, on April 17, 2020, I therefore issued Executive Order GA-l7, creating the
   Governor’s Strike Force to Open Texas to study and make recommendations on safely
   and strategically restarting and revitalizing all aspects of the Lone Star State—work,
   school, entertainment, and culture; and

   WHEREAS, also on April 17, 2020, I issued Executive Order GA-16 to replace
   Executive Order GA- 14, and while Executive Order GA- 16 generally continued through
   April 30, 2020, the same social-distancing restrictions and other obligations for Texans
   according to federal guidelines, it offered a safe, strategic first step to Open Texas,
   including permitting retail pick-up and delivery services; and

   WHEREAS, Executive Order GA-16 is set to expire at 11:59 p.m. on April 30, 2020; and

   WHEREAS, Texas must continue to protect lives while restoring livelihoods, both of
   which can be achieved with the expert advice of medical professionals and business
   leaders; and

   WHEREAS, the “governor is responsible for meeting        the dangers to the state and
                                                            ...




   people presented by disasters” under Section 418.0 11 of the Texas Government Code,
   and the legislature has given the governor broad authority to fulfill that responsibility;
   and

   WHEREAS, under Section 418.012, the “governor may issue executive orders
   hav[ingl the force and effect of law;” and

   WHEREAS, under Section 4 18.016(a), the “governor may suspend the provisions of any
   regulatory statute prescribing the procedures for conduct of state business    if strict
                                                                                  ...




   compliance with the provisions    ...would in any way prevent, hinder, or delay necessary
   action in coping with a disaster;” and

   WHEREAS, under Section 4 18.017(a), the “governor may use all available resources of
   state government and of political subdivisions that are reasonably necessary to cope with
   a disaster;” and

   WHEREAS, under Section 4 18.018(c), the “governor may control ingress and egress to
   and from a disaster area and the movement of persons and the occupancy of premises in
   the area;” and

   WHEREAS, under Section 4 18.173, failure to comply with any executive order issued
   during the COVID-19 disaster is an offense punishable by a fine not to exceed $1,000,
   confinement in jail for a term not to exceed 180 days, or both fine and confinement.

   NOW, THEREFORE, I, Greg Abbott, Governor of Texas, by virtue of the power and
   authority vested in me by the Constitution and laws of the State of Texas, do hereby order
   the following on a statewide basis effective immediately, and continuing through May 15,
   2020, subject to extension based on the status of COVID-19 in Texas and the

                                                                                 FILED IN THE OFFICE OF THE
                                                                                    SECRETARy OF STATE
                                                                                        iP,v\    O’CLOCK

                                                                                        APR 2? 2020
Governor Greg Abbott                                                           Executive Order GA-18
April 27, 2020                                                                                 Page 3




   recommendations of the Governor’s Strike Force to Open Texas, the White House
   Coronavirus Task Force, and the CDC:

    1_n accordance with guidance from DSHS Commissioner Dr. Hellerstedt, and to achieve
    the goals established by the President to reduce the spread of COVD-19, every person in
    Texas shall, except where necessary to provide or obtain essential services or reopened
    services, minimize social gatherings and minimize in-person contact with people who
    are not in the same household. People over the age of 65, however, are strongly
    encouraged to stay at home as much as possible; to maintain appropriate distance from
    any member of the household who has been out of the residence in the previous 14 days;
    and, if leaving the home, to implement social distancing and to practice good hygiene,
    environmental cleanliness, and sanitation.

    “Essential services” shall consist of everything listed by the U.S. Department of
    Homeland Security (DHS) in its Guidance on the Essential Critical Infrastructure
    Workforce, Version 3.0 or any subsequent version, plus religious services conducted in
    churches, congregations, and houses of worship. Other essential services may be added
    to this list with the approval of the Texas Division of Emergency Management (TDEM).
    TDEM shall maintain an online list of essential services, as specified in this executive
    order and any approved additions. Requests for additions should be directed to TDEM
    at EssentialServices@tdem.texas.gov or by visiting the TDEM website at
    www.tdem.texas.gov/essentialservices.

    “Reopened services” shall consist of the following to the extent they are not already
    “essential services:”
       1. Retail services that may be provided through pickup, delivery by mail, or delivery
              to the customer’s doorstep.
       2. Starting at 12:01 a.m. on Friday, May 1, 2020:
          a) In-store retail services, for retail establishments that operate at up to 25
               percent of the total listed occupancy of the retail establishment.
          b) Dine-in restaurant services, for restaurants that operate at up to 25 percent of
               the total listed occupancy of the restaurant; provided, however, that (a) this
               applies only to restaurants that have less than 51 percent of their gross receipts
               from the sale of alcoholic beverages and are therefore not required to post the
               51 percent sign required by Texas law as determined by the Texas Alcoholic
               Beverage Commission, and (b) valet services are prohibited except for
               vehicles with placards or plates for disabled parking.
          c) Movie theaters that operate at up to 25 percent of the total listed occupancy of
               any individual theater for any screening.
          d) Shopping malls that operate at up to 25 percent of the total listed occupancy of
               the shopping mall; provided, however, that within shopping malls, the food-
               court dining areas, play areas, and interactive displays and settings must
               remain closed.
          e) Museums and libraries that operate at up to 25 percent of the total listed
               occupancy; provided, however, that (a) local public museums and local public
               libraries may so operate only if permitted by the local government, and (b) any
               components of museums or libraries that have interactive functions or
               exhibits, including child play areas, must remain closed.
          t) For Texas counties that have filed with DSHS, and are in compliance with, the
               requisite attestation form promulgated by DSHS regarding five or fewer cases
               of COVID- 19, those in-store retail services, dine-in restaurant services, movie
               theaters, shopping malls, and museums and libraries, as otherwise defined and
               limited above, may operate at up to 50 percent (as opposed to 25 percent) of

                                                                                 FILED IN THE OFFICE OF THE
                                                                                    SECRE.TARY OF STATE
                                                                                         itIV\   O’CLOCK

                                                                                      APR 2? 2020
Governor Greg Abbott                                                           Execittive Order GA-18
April 27, 2020                                                                                  Page 4




             the total listed occupancy.
          g) Services provided by an individual working alone in an office.
          h) Golf course operations.
          i) Local government operations, including county and municipal governmental
             operations relating to permitting, recordation, and document-filing services, as
             determined by the local government.
          j) Such additional services as may be enumerated by future executive orders or
             proclamations by the governor.

   The conditions and limitations set forth above for reopened services shall not apply to
   essential services. Notwithstanding anything herein to the contrary, the governor may by
   proclamation identify any county or counties in which reopened services are thereafter
   prohibited, in the governor’s sole discretion, based on the governor’s determination in
   consultation with medical professionals that only essential services should be permitted
   in the county, including based on factors such as an increase in the transmission of
   COVTD-l 9 or in the amount of COVID- 19-related hospitalizations or fatalities.

   In providing or obtaining essential services or reopened services, people and businesses
   should follow the minimum standard health protocols recommended by DSHS, found at
   www.dshs.texas.gov/coronavirus, and should implement social distancing, work from
   home if possible, and practice good hygiene, environmental cleanliness, and sanitation.
   This includes also following, to the extent not inconsistent with the DSHS minimum
   standards, the Guidelines from the President and the CDC, as well as other CDC
   recommendations. Individuals are encouraged to wear appropriate face coverings, but
   no jurisdiction can impose a civil or criminal penalty for failure to wear a face covering.

   Religious services should be conducted in accordance with the joint guidance issued and
   updated by the attorney general and governor.

   People shall avoid visiting bars, gyms, public swimming pools, interactive amusement
   venues such as bowling alleys and video arcades, massage establishments, tattoo studios,
   piercing studios, or cosmetology salons. The use of drive-thru, pickup, or delivery
   options for food and drinks remains allowed and highly encouraged throughout the
   limited duration of this executive order.

   This executive order does not prohibit people from accessing essential or reopened
   services or engaging in essential daily activities, such as going to the grocery store or gas
   station, providing or obtaining other essential or reopened services, visiting parks,
   hunting or fishing, or engaging in physical activity like jogging, bicycling, or other
   outdoor sports, so long as the necessary precautions are maintained to reduce the
   transmission of COVID-19 and to minimize in-person contact with people who are not
   in the same household.

   In accordance with the Guidelines from the President and the CDC, people shall not visit
   nursing homes, state supported living centers, assisted living facilities, or long-term care
   facilities unless to provide critical assistance as determined through guidance from the
   Texas Health and Human Services Commission (HHSC). Nursing homes, state
   supported living centers, assisted living facilities, and long-term care facilities should
   follow infection control policies and practices set forth by the HHSC, including
   minimizing the movement of staff between facilities whenever possible.

   In accordance with the Guidelines from the President and the CDC, schools shall remain
   temporarily closed to in-person classroom attendance by students and shall not

                                                                          FILED IN THE OFFICE OF THE
                                                                             SECftETARY OF STATE
                                                                           =    I ?M      O’CLOCK

                                                                               APR 2? 2020
Governor Greg Abbott                                                          Executive Order GA-18
April 27, 2020                                                                                Page 5




    recommence before the end of the 2019-2020 school year. Public education teachers and
    staff are encouraged to continue to work remotely from home if possible, but may return
    to schools to conduct remote video instruction, as well as perform administrative duties,
    under the strict terms required by the Texas Education Agency. Private schools and
    institutions of higher education should establish similar terms to allow teachers and staff
    to return to schools to conduct remote video instruction and perform administrative
    duties when it is not possible to do so remotely from home.

    This executive order shall supersede any conflicting order issued by local officials in
    response to the COVID-19 disaster, but only to the extent that such a local order restricts
    essential services or reopened services allowed by this executive order, allows gatherings
    prohibited by this executive order, or expands the list of essential services or the list or
    scope of reopened services as set forth in this executive order. I hereby suspend Sections
    418.1015(b) and 418.10$ of the Texas Government Code, Chapter 81, Subchapter E of
    the Texas Health and Safety Code, and any other relevant statutes, to the extent
    necessary to ensure that local officials do not impose restrictions inconsistent with this
    executive order, provided that local officials may enforce this executive order as well as
    local restrictions that are consistent with this executive order.

   This executive order supersedes Executive Order GA-16, but does not supersede
   Executive Orders GA-b, GA-il, GA-l2, GA-13, GA-15, or GA-17. This executive
   order shall remain in effect and in full force until 11:59 p.m. on May 15, 2020, unless it is
   modified, amended, rescinded, or superseded by the governor.



                                                 Given under my hand this the 27th
                                                 day of April, 2020.




                                                 GREG ABBOTT
                                                 Governor




   ATTES        BY:




   FUTH R. HUGHS
   Secretary of State




                                                                             FILED IN THE OFF1CE OF THE
                                                                                SECRETARY OF STATE
                                                                                   t ‘1V\    O’CLOCK

                                                                                  APR 2? 2020
